Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.
For Step 1 of the eligibility analysis, the claims recite a method and a system, therefore, the claims fall into a statutory category, and pass as eligible subject matter.  
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of generating a template of organizational policies and other regulations.  Therefore, these claims describe following rules or instructions, which depict managing personal behavior or relationships or interactions between people.  This is described as a certain method of organizing human activity grouping of abstract idea.
Claims 1, 14, 19, and 20, are indicative of the abstract idea and are defined by the elements of:
a method for generating an organization framework of non-functional requirements, the method comprising: storing [a] library of organization non-functional requirements, each organization non-functional requirement comprising a plurality of content elements and derived from at least one organization policy; 
storing [a] library of compliance non-functional requirements, each compliance non-functional requirement comprising a plurality of content elements and derived from at least one regulatory standard, the regulatory standard applicable to at least one project in the organization; 
applying an operational content pack to combine relevant non-functional requirements from the library of organization non-functional requirements and the library of compliance non-functional requirements into a single organization framework comprising a master set of non-functional requirements for the organization; 
selecting a subset of non-functional requirements from the master set of non- functional requirements for one or more project framework, the subset of non-functional requirements pertinent to a particular project in the organization; and, providing the subset of non-functional requirements as a prioritized task list for completing the project.
These claims describe the steps implicit in generating a template of organizational policies and aptly describe the actions of managing personal behavior or relationships or interactions between people.  Thus, the claims illustrate the abstract idea identified above.  
For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
electronic(ally);
a computing device comprising a processor and a memory coupled to the processor, wherein the processor is configured to execute programmed instructions stored in the memory; and,
a non-transitory computer-readable storage medium having one or more instructions thereon for identifying software application vulnerabilities during a software lifecycle, the instructions when executed by a processor causing the processor to.
These additional elements simply instruct one to practice the abstract idea of generating a template of organizational policies utilizing a computing device, a processor, memory, and non-transitory computer-readable medium including computer executable instructions to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). The claims further add do it electronically.  These limitations are indicative of the fact that the claims have not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.
For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted 

Dependent claims 2 – 4, 6 – 8, 9 – 10, and 18, contain further embellishments to the same abstract idea found in claim 1.  Recitations to the content pack and any transformations or updates to them are references to the requirements that make up the core of the template generated; i.e., the rules or instructions.  Furthermore, these claims do not contain anything that is considered to an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Dependent claim 5 contains a reference to an external library.  This is a further embellishment to the same abstract idea found in claim 1. This is mere data storage, is further linking the execution of the abstract idea to computer implementation, and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.  Furthermore, this claim does not contain anything that is considered to an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Dependent claims 11 – 13 and 15 – 17 contain further embellishments to the same abstract idea found in claim 1.  Recitations to the topic of regulations and compliance to those regulations are further references to following rules or instructions, which depict managing personal behavior or relationships or interactions between people.  Furthermore, these claims do not contain anything that is considered to an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bayyapu (US 20180330455) discloses a method and a server system for facilitating implementation of regulations by organizations.  Bradford (US 20070094284) details a risk and compliance framework. Koch (US 20190050780) describes a system for dynamically calibrating internal business processes with respect to regulatory compliance and related business requirements.  Mehta (US 9,038,025) discloses methods and apparatuses to provide a tool (e.g., a user interface) for capturing and managing requirements, such as nonfunctional requirements (NFRs).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171.  The examiner can normally be reached on M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687